Name: Council Regulation (EEC) No 1550/79 of 24 July 1979 fixing, for the 1979/80 marketing year, the monthly price increases for cereals, wheat and rye flour and wheat groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7 . 79 Official Journal of the European Communities No L 188/5 COUNCIL REGULATION (EEC) No 1550/79 of 24 July 1979 fixing, for the 1979/80 marketing year, the monthly price increases for cereals , wheat and rye flour and wheat groats and meal common wheat, rye , barley, maize and durum wheat and to the reference price for common wheat of bread- making quality, operative for the first month of the marketing year, shall be as follows : Period ECU/tonne Common wheat, rye , barley and maize Durum wheat August 1979 September October November December January 1980 February March April May June July 1.79 3.58 5.37 716 8.95 10.74 12.53 14.32 16.11 ( 17.90) ( 17.90) 1 91 3.82 5.73 7.64 9.55 11-46 13.37 15-28 17.19 ( 19.10) ( 19.10) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 6 (2) thereof, Having regard to the proposal from the Commission , Whereas, when the number and amount of the monthly increases and the first month during which these are to apply are fixed , account should be taken of the storage costs and interest charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals conforms to market requirements, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the monthly increases to be applied to the target price, threshold price and intervention price for the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 and to the reference price for common wheat of bread-making quality, shall be as set out in this Regulation . Article 2 The monthly increases to be applied to the target price, threshold price and intervention price for The monthly increases in brackets shall not apply to the reference price for common wheat of bread- making quality nor to intervention prices. Article 3 The monthly increases to be applied to the threshold price for meslin , oats , buckwheat, millet, canary seed and sorghum, operative for the first month of the marketing year, shall be the same as those applicable to cereals other than durum wheat. Article 4 The monthly increases to be applied to the threshold price for wheat, meslin and rye flour and to the threshold price for groats and meal of common or of durum wheat, opera ­ tive for the first month of the marketing year, shall be as follows : Period ECU/ tonne Wheat and meslin flour, common wheat groats and meal , rye flour Groats and meal of durum wheat August 1979 September October November December January 1980 February March April May June July 2.69 5.38 8.07 10.76 13.45 16.14 18-83 21-52 24.21 26.90 26-90 3-02 6-04 906 12.08 15.10 18.12 21.14 24.16 27.18 30.20 30.20 (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) See page 1 of this Official Journal . No L 188/6 26. 7 . 79Official Journal of the European Communities Article 5 This Regulation shall enter into force on 1 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS